In a negligence action to recover damages for personal injury, loss of service and medical expenses, as a result of the infant plaintiff being struck by defendant’s train while he was on defendant’s trestle, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered January 16, 1962, dismissing the complaint on the merits upon the opening statement of their counsel. The dismissal was on defendant’s motion made during a jury trial. Judgment affirmed, without costs (Gleason v. Central New England Ry. Co., 261 N. Y. 333; Zambardi v. South Brooklyn Ry. Co., 281 N. Y. 516; 2 Restatement, Torts, § 336, pp. 914-915). Ughetta, Acting P. J., Kleinfeld, Christ and Brennan, JJ., concur;